Citation Nr: 1023145	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of a severance of service connection for 
asthma, to include the issue of entitlement to an initial 
evaluation in excess of 30 percent for service-connected 
asthma. 

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability. 

4.  Entitlement to service connection for a cervical spine 
disability.  

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 2004 to 
November 2004.

The Veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In October 2005, the 
RO granted service connection for asthma, evaluated as 30 
percent disabling, and denied claims for service connection 
for right wrist strain, cervical spondylosis, lumbosacral 
strain, and hypertension.  In December 2007, the RO severed 
service connection for asthma, effective January 1, 2008.  

In March 2009, the Veteran was afforded a hearing before 
Michelle Kane, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

The issues of entitlement to service connection for a 
cervical spine disability, a lumbar spine disability, and 
hypertension, and entitlement to an initial evaluation in 
excess of 30 percent for asthma, are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  The rating decision of October 2005, which granted 
service connection for asthma, was not based on clear and 
unmistakable error.  

2.  The Veteran does not have a right wrist disability that 
was present in service or is otherwise related to such 
service.  


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for 
asthma was improper.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d) (2009).  

2.  The Veteran does not have a right wrist disability as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Severance of Service Connection for 
Asthma

The Board will first address the issue of whether the 
severance of service connection for asthma, effective January 
1, 2008, was proper.  

In a rating decision, dated in October 2005, the RO granted 
service connection for asthma, evaluated as 30 percent 
disabling.  The Veteran appealed the issue of entitlement to 
an initial evaluation in excess of 30 percent.  

In October 2007, the RO notified the Veteran that it had 
reviewed his file, and that it proposed to sever service 
connection for asthma.  The RO indicated that the October 
2005 grant was based on clear and unmistakable error.  The 
notice informed him that he had 60 days to present additional 
evidence to show that service connection should be 
maintained.

In December 2007, the RO severed service connection for 
asthma, effective January 1, 2008.  The Veteran has appealed.  

Once granted, service connection can be severed only upon 
VA's showing that the rating decision granting service 
connection was clearly and unmistakably erroneous and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d) (2009); see also Daniels v. Gober, 10 Vet. App. 
474 (1997); Graves v. Brown, 6 Vet. App. 166, 170-71 (1994).  
Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see also Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  

The Board will not consider whether there were any procedural 
deficiencies in the RO's severance of service connection, as 
neither the Veteran nor his representative have asserted such 
deficiencies; also, the record reflects that the RO complied 
with the provisions of 38 C.F.R. § 3.105(d).  See e.g., RO's 
October 2007 notification letter.  In any event, given the 
Board's favorable determination of this claim, any due 
process issue would be moot.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, supra.  

Clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

To determine whether clear and unmistakable error is present 
under 38 C.F.R. § 3.105(a) in a prior determination, either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).

However, although the same standards apply in a determination 
of clear and unmistakable error in a final decision under 
section 3.105(a) and a determination as to whether a decision 
granting service connection was the product of clear and 
unmistakable error for the purpose of severing service 
connection under section 3.105(d), section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
in making its initial service connection award.  See Daniels, 
supra.  Because 38 C.F.R. § 3.105(d) specifically states that 
"[a] change in diagnosis may be accepted as a basis for 
severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that...a service-connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Daniels, supra.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).   

The evidence of record at the time of the RO's October 2005 
rating decision included the Veteran's service treatment 
reports, which showed the following:  a pre-service "medical 
prescreen of medical history report," dated in April 2004, 
and a pre-service "report of medical history," dated in 
June 2004, both showed that the Veteran denied a history of 
respiratory symptoms, to include bronchitis or asthma.  A 
pre-service examination report, dated in June 2004, showed 
that his lungs were clinically evaluated as normal.  

The Veteran's active duty began on September 16, 2004.  A 
"moment of truth disclosure," dated September 20, 2004, 
indicates that the Veteran reported a history of bronchitis.  
A report, dated September 30, 2004, shows treatment for a URI 
(upper respiratory infection) with symptoms beginning on 
September 18, 2004.  The report notes a family history of 
asthma, and shows that the Veteran reported difficulty 
breathing upon running, as well as a chest cold, shortness of 
breath, and wheezing and coughing at rest, which became worse 
after heavy activity.  A number of reports, dated in October 
2004, show treatment for respiratory symptoms, to include 
"asthma attacks," with notations of URI, and asthma.  On 
October 7, 2004, the Veteran underwent pulmonary function 
tests.  An "entrance physical standards board (EPSB) 
proceedings" report, dated October 14, 2004, showed the 
following: the Veteran's chief complaint was shortness of 
breath; the Veteran had a positive methacholine challenge 
test; he was unable to train with his condition; he did not 
meet medical fitness standards for enlistment or induction, 
or standards for retention, and he was recommended for 
separation from service; the diagnosis was asthma; the 
Veteran's asthma EPTS (existed prior to service) and was not 
aggravated thereby; the report was signed by a physician, and 
a D.O. (doctor of osteopathy) on October 24, 2004; the 
Veteran's PULHES profile included a "physical capacity or 
stamina" profile of "3."  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992); [Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service).  
The "P" stands for "physical capacity or stamina;" the "U" 
indicates "upper extremities;" the "L" is indicative of the 
"lower extremities;" the "H" reflects the state of the 
"hearing and ear;" the "E" is indicative of the eyes; and the 
"S" stands for psychiatric condition).].  

As for the post-service evidence, it consisted of VA progress 
notes, dated between 2004 and 2007, and a July 2005 VA 
examination report.  Overall, this evidence showed treatment 
for asthma.  

The Board first notes that the Veteran's pre-service 
"medical prescreen of medical history report," and his pre-
service "report of medical history," both showed that the 
Veteran denied a history of respiratory symptoms, to include 
bronchitis or asthma.  His June 2004 pre-service examination 
report showed that his lungs were clinically evaluated as 
normal.  Given the foregoing, asthma was not "noted" upon 
entrance into service, and the Veteran is entitled to a 
presumption of soundness at service entrance.  Therefore, the 
Board must determine whether the presumption of soundness is 
rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. 
App. 116 (2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 
(2004).  

The Board finds that the evidence clearly and unmistakably 
shows that the Veteran had asthma that preexisted his 
service.  In this case, there are no preservice records of 
asthma treatment in the record, and the Veteran denied any 
such history upon entrance into service.  However, just four 
days after beginning active duty, in his September 20, 2004 
"moment of truth disclosure," the Veteran reported a 
history of a respiratory disorder, i.e., bronchitis.  Service 
treatment reports further indicate that the Veteran began 
experiencing respiratory symptoms only two days after 
beginning active duty, i.e., symptoms beginning on September 
18, 2004, and that the Veteran had a family history of 
asthma.  The Veteran was afforded pulmonary function tests 
about three weeks after beginning active duty, which resulted 
in a positive methacholine challenge test.  Based at least in 
part on these tests, service physicians determined that he 
did not meet medical fitness standards for enlistment or 
induction, or standards for retention, that his asthma 
existed prior to service, and that his asthma was not 
aggravated by his service.  There is no medical opinion or 
finding of record to contradict these clear in-service 
findings.  

Although the Veteran has asserted that he did not have a 
preexisting asthma, the Board affords the service treatment 
reports far more probative value, as they were created 
contemporaneously with his service.  Struck v. Brown, 9 Vet. 
App. 145, 155-56 (1996).  Under the circumstances, the Board 
finds that there is clear and unmistakable evidence to rebut 
the presumption of soundness.   The service records in this 
case are unmistakably unambiguous.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2009).  The Court has 
recently held that the presumption of soundness may only be 
rebutted where there is clear and unmistakable evidence that 
the condition both preexisted service and was not aggravated 
by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.

With regard to the issue of aggravation, the Board finds that 
the evidence is insufficient to show that the Veteran's 
preexisting asthma clearly and unmistakably did not undergo 
an increase in severity during service.  The Veteran's EPSB 
report shows that service physicians determined that his 
preexisting asthma was not aggravated by his service.  
However, the notation in the EPSB report pertaining to 
aggravation ("Service Aggravated: No") is merely a bare 
conclusion that is unaccompanied by explanation or citation 
to any medical findings, and the adjacent spot for a finding 
of fact as to the "Approximate date of origin" was left 
blank.  See generally Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007) (holding that a mere conclusion by a medical 
doctor is insufficient to make an informed decision as to 
what weight to assign the doctor's opinion); Neives-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (stating that most of 
the probative value of a medical opinion comes from its 
reasoning).  This conclusion was not explained, and there is 
virtually no evidence of a baseline asthma condition upon 
which this conclusion could have been based.  Specifically, 
there are no preservice treatment reports of record, nor is 
there any evidence to show that the Veteran took medication 
for control of respiratory symptoms prior to service.  In 
addition, the service treatment reports show that the Veteran 
was provided with an inhaler (Albuterol), that several days 
later he was given a prescription for Advair, and they 
include notations of "asthma attacks more severe/frequent," 
"asthma attacks increasing in severity," "asthma attacks 
spray only temp relief," and "new onset dyspnea...taking 
approximately ten puffs per day with less than adequate 
response."     

Based on the foregoing, the Board finds that the evidence is 
insufficient to show that the Veteran's preexisting asthma 
clearly and unmistakably was not aggravated by service, and 
that the rating decision of October 2005, which granted 
service connection for asthma, was not based on clear and 
unmistakable error.  Therefore, the RO's December 2007 
severance of service connection for asthma was improper, and 
restoration of service connection for asthma is warranted.  
See 38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.105(d), 3.304(b); 
Cotant; VAOPGCPREC 3-2003.   


II.  Service Connection

The Veteran asserts that he has a right wrist disability due 
to his service.  He has testified that he has this disability 
as the result of an injury sustained in a motor vehicle 
accident.  Specifically, he testified that he was riding in 
the back of a truck with other members of his unit when the 
truck hit a curb while turning, that the truck went up into 
the air and slammed back down, and that other men fell on top 
of him.  VA progress notes, dated in May and July of 2006, 
show that the Veteran reported that he was in a truck 
accident in which "20 other soldiers had fallen on the 
veteran and he was at the bottom of the pile and he was at 
the bottom of the pile where he thought he was going to end 
up dying and could not breathe."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board notes that as the Veteran did not serve on active 
duty for at least 90 days, the presumptions at 38 C.F.R. §§ 
3.307, 3.309 are not for application.  

The Veteran's service treatment reports include a report 
dated October 7, 2004, which shows complaints of knee, ankle, 
neck and back pain, "onset mid-week," "with marching and 
long periods of standing." A report dated October 8, 2004 is 
somewhat difficult to read, but appears to note that the 
Veteran reported a "previous back injury."  There were no 
relevant findings or diagnoses.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2005 and 2008.  This evidence includes 
a VA examination report, dated in July 2005, which shows that 
the Veteran asserted that he had a right wrist disorder (to 
include right wrist arthritis) due to an MVA during service.  
The report notes right wrist degenerative joint disease.  VA 
progress notes, dated between 2005 and 2008, contain 
notations of carpal tunnel syndrome.  

As an initial matter, the Board finds that the Veteran is not 
a credible historian.  In his claim (VA Form 21-526), 
received in November 2004, he indicated that he had right 
foot, bilateral knee, and right wrist disorders, all as of 
October 6, 2004.  He said he was in the back of a truck and 
was thrown to the floor when the vehicle stopped quickly, 
with additional soldiers thrown on top of him.  At the July 
2005 VA examination, he asserted that he was involved in an 
MVA during service that was so severe that he sustained his 
injuries to his back, knees, right wrist, right ankle, and 
neck.  In addition, at least two reports show that he 
asserted that the alleged inservice MVA involved "20 other 
soldiers" falling on top of him, and that he feared he was 
suffocating.  See VA progress notes, dated in May and July 
2006.  However, the service treatment reports do not contain 
any mention of such an incident.  There are no service 
treatment reports dated October 6, 2004.  An October 7, 2004 
report shows complaints of bilateral knee and right ankle 
pain, that he was already on a "no PT (physical training) or 
R/J/M (running, jumping, marching) profile," and note that, 
"Soldier is not motivated to train."  This report also 
contains a clear notation of a complaint of pain which the 
Veteran associated, not with an MVA, but with "standing long 
periods of time," marching, using stairs, and climbing into 
his bunk.  See October 7, 2004 service treatment report.  In 
this regard, the Veteran has previously filed a claim for 
posttraumatic stress disorder based upon this alleged 
inservice MVA.  In attempting to verify the alleged MVA 
involving 20 soldiers, and multiple-joint injuries to the 
Veteran, the RO obtained a response from the Veteran's former 
unit at Ft. Sill, Oklahoma, which stated that no 
investigation was conducted within that unit.  The RO issued 
a memorandum in December 2007, in which it noted that the 
Veteran had failed to respond to two "duty to assist" 
letters requesting additional details of his claimed 
stressor(s), and in which the RO determined that he had not 
submitted sufficient details warranting an attempt at 
verification.  In December 2007, the RO denied the claim.  
The Board further notes that the VA progress notes contain no 
less than two notations of suspected malingering.  See VA 
progress notes, dated in November 2007 and December 2008.  
Accordingly, the Veteran is not considered to be a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991).  

The Board finds that service connection for a right wrist 
disability is not warranted.  The Veteran is not shown to 
have received treatment for right wrist symptoms during 
service, or to have been diagnosed with a right wrist 
disability during service.  The earliest post-service medical 
evidence of a right wrist disorder is found in the July 2005 
VA examination report.  This is about eight months after 
separation from service, and there is no competent evidence 
to show that a right wrist disability is related to his 
service.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a right wrist 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that a right 
wrist disability was caused by service.  To the extent that 
he asserts that he had relevant symptoms at some point, his 
statements would normally be competent evidence to show that 
he experienced these symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In this case, the Board has determined that the Veteran is 
not a credible historian.  In addition, the Veteran does not 
have the requisite skills, knowledge, or training, to be 
competent to provide a diagnosis for the claimed condition, 
or to state whether such condition was caused or aggravated 
by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this regard, while the Board acknowledges that 
the absence of any corroborating medical evidence to support 
his assertions does not render his statements incredible in 
and of itself, however, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (noting that lay evidence can be 
competent to establish a diagnosis when a layperson is 
competent to identify the medical condition).  In this case, 
the Veteran's service treatment reports and post-service 
medical records have been discussed.  The Veteran is not a 
credible historian, the claimed condition is not shown during 
service, and there is no competent opinion of record in 
support the claim.  Given the foregoing, the Board finds that 
the service treatment reports, and the post-service medical 
evidence, outweigh the Veteran's contentions to the effect 
that he has the claimed condition that is related to his 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   


III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  With regard to the issue of severance of service 
connection for asthma, as the Board has granted the claim, no 
further discussion is warranted.  With regard to the claim 
for a right wrist disability, the notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2004 and April 2005.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  In this regard, statements from 
the service department at Ft. Sill, Oklahoma, received in 
March and October of 2005, show that it was reported that it 
had no records for the Veteran, and a September 2005 
statement shows that it reported that it did not have any 
relevant investigative reports.  In September 2007, the 
Social Security Administration reported that the Veteran was 
not receiving disability benefits.  

To the extent that an etiological opinion has not been 
obtained, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Veteran was not treated for any relevant 
symptoms during service.  The earliest medical evidence of 
the claimed condition is dated no earlier than eight months 
after separation from service, and there is no competent 
evidence to show that the claimed condition is related to his 
service.  The Board has further determined that he is not a 
credible historian, such that any assertions of a continuity 
of symptomatology would have no probative value, and as 
previously stated, there are no relevant service treatment 
reports for a physician to review.  Given the foregoing, the 
Board finds that the standards of McLendon have not been met.  
See also 38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the 
Board finds that the service and post-service medical record 
provides evidence against this claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The severance of service connection for asthma, effectuated 
by a rating decision of October 2007, was improper, and the 
appeal for restoration of service connection is granted.  

Service connection for a right wrist disability is denied.  


REMAND

The Board first notes that in Part I of this decision, it 
determined that the severance of service connection for 
asthma was improper, and that the scope of the issue of the 
propriety of the severance of service connection for asthma 
in the RO's December 2007 rating decision includes the issue 
of entitlement to an initial evaluation in excess of 30 
percent for asthma.  However, it appears that the initial 
evaluation issue was considered to have been rendered moot by 
the RO's December 2007 severance of service connection for 
asthma, and it was therefore not further developed.  

The most recent examination of the Veteran's asthma is found 
in the July 2005 VA examination report.  This report is 
almost five years old.  In addition, a number of medical 
reports have been added to the record since the Veteran's 
July 2005 VA examination.  See generally Hampton v. Gober, 10 
Vet. App. 481 483 (1997) (noting that a medical examiner must 
consider the records of prior medical examinations and 
treatment in order to ensure a fully informed opinion).  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Under the circumstances, a remand is warranted in order to 
afford the Veteran another examination to determined the 
current extent of his asthma symptomatology.  

With regard to the claims for a cervical spine disability, 
and a lumbar spine disability, the Veteran's service 
treatment reports show that he complained of neck and back 
pain.  The post-service medical evidence includes a July 2005 
VA examination report that contains findings of a mild loss 
of disc height in some lumbar vertebrae, mild L5-S1 
discogenic degenerative changes, and mild cervical 
spondylosis.  See also private magnetic resonance imaging 
studies, dated in November 2005.  

With regard to the claim for hypertension, the Veteran's 
service treatment reports do not show treatment for, or a 
diagnosis of, hypertension. However, they show that on and 
after October 27, 2004, he reported using Norvasc.  As for 
the post-service medical evidence, the July 2005 VA 
examination report shows that the Veteran's blood pressure 
was 138/90, 136/92, and 138/94, with use of Norvasc, and the 
report notes hypertension.    

The Veteran has not yet been afforded examinations of his 
cervical or lumbar spine, or for his hypertension, nor have 
etiological opinions been obtained.  VA's statutory duty to 
assist a veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Under the 
circumstances, the Board has determined that a remand is 
warranted in order to afford the Veteran an examination of 
his cervical spine, lumbar spine, and hypertension, to 
include obtaining etiological opinions.  

With regard to the claim for a lumbar spine disability, the 
Board must review all issues reasonably raised from a liberal 
reading of all documents in the record.  EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  In this case, service connection 
is currently in effect for bilateral knee disabilities, and a 
right ankle disability, and VA progress notes show that the 
Veteran has asserted that he injured his back after his left 
knee gave out, causing him to fall.  See December 2007 VA 
progress note; see also Veteran's letter, received in March 
2008.  The issue of secondary service connection for a lumbar 
spine disability has been raised, see 38 C.F.R. § 3.310, and 
this issue is "inextricably intertwined" with the issue of 
entitlement to a lumbar spine disorder.  See generally Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Therefore, adjudication of this claim 
must be deferred.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to determine the current 
extent of his service-connected asthma.  
The claims folder and a copy of this 
REMAND must be reviewed by the examiner, 
and the examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  

2.  The Veteran should be afforded 
examinations of his cervical spine and 
lumbar spine, in order to ascertain the 
nature and etiology of all cervical spine 
and lumbar spine disorders.  The examiner 
should also be advised that service 
connection is currently in effect for 
bilateral knee disabilities, and a right 
ankle disability.

a) For each of the diagnosed disorders 
found, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the disorder was 
caused by the Veteran's service from 
September 2004 to November 2004.  

b) If, and only if, the examiner 
determines that the Veteran has a lumbar 
spine disorder that was not the result of 
his service, the examiner should express 
an opinion as to whether it is at least 
as likely as not (i.e., a likelihood of 
50 percent or greater) that such disorder 
was caused or aggravated by a service-
connected disability. 

c) A rationale for any opinion expressed 
should be provided.  If the examiner 
cannot express any of the requested 
opinions, the examiner should explain the 
reasons therefor.  The examiner should be 
notified that the term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the scheduled 
examination, and the examiner must state 
in the evaluation report that he/she has 
reviewed the claims files.  

3.  Schedule the Veteran for an 
appropriate VA examination for his 
hypertension.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the Veteran's hypertension 
was present during the Veteran's service, 
from September 16, 2004 to November 2, 
2004.  

A rationale for any opinion expressed 
should be provided.  If the examiner 
cannot express the requested opinion, the 
examiner should explain the reasons 
therefor.  The examiner should be 
notified that the term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the scheduled 
examination, and the examiner must state 
in the evaluation report that he/she has 
reviewed the claims files.  

4.  Thereafter, readjudicate the issues 
on appeal, to include the issue of 
service connection for a lumbar spine 
disorder as secondary to service-
connected disability.  See 38 C.F.R. § 
3.310 (2009).  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
MICHELLE KAINE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


